SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

58
CAF 11-01213
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, SCONIERS, AND GORSKI, JJ.


IN THE MATTER OF GARY A. NIKIEL,
PETITIONER-RESPONDENT,

                      V                           MEMORANDUM AND ORDER

PATRICIA ORZECH, RESPONDENT-APPELLANT.
(APPEAL NO. 2.)


KUSTELL LAW GROUP, LLP, BUFFALO (CARL B. KUSTELL OF COUNSEL), FOR
RESPONDENT-APPELLANT.

MCCREADY & TODARO, BUFFALO (MAUREEN A. MCCREADY OF COUNSEL), FOR
PETITIONER-RESPONDENT.

FRANCINE E. MODICA, ATTORNEY FOR THE CHILD, TONAWANDA, FOR HANNAH G.N.


     Appeal from an order of the Family Court, Erie County (Sharon M.
LoVallo, A.J.), entered July 14, 2010 in a proceeding pursuant to
Family Court Act article 6. The order denied the motion of Patricia
Orzech to reopen trial testimony.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Same Memorandum as in Matter of Orzech v Nikiel (___ AD3d ___
[Jan. 31, 2012]).




Entered:    January 31, 2012                    Frances E. Cafarell
                                                Clerk of the Court